                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


RSMCFH, LLC,                                   CIV. NO. 18-00348 LEK-WRP

                     Plaintiff,                ORDER DENYING PLAINTIFF’S
                                               MOTION FOR AN ORDER
       vs.                                     CONFIRMING ITS RIGHT TO
                                               CONDUCT DISCOVERY ON ITS
FAREHARBOR HOLDINGS, INC.,                     BREACH OF CONTRACT CLAIM

                     Defendant.



              ORDER DENYING PLAINTIFF’S MOTION FOR AN
               ORDER CONFIRMING ITS RIGHT TO CONDUCT
             DISCOVERY ON ITS BREACH OF CONTRACT CLAIM

             Before the Court is Plaintiff’s Motion for an Order Confirming Its

Right to Conduct Discovery on Its Breach of Contract Claim, filed on May 13,

2019. ECF No. 48. Defendant filed its Opposition on May 30, 2019. ECF No. 51.

Plaintiff filed its Reply on June 13, 2019. ECF No. 53. A hearing was held on

this Motion on June 27, 2019 and the Court DENIES Plaintiff’s Motion.

                                  BACKGROUND

             In this action, Plaintiff asserts violations of federal and state securities

laws and state common law claims for fraud and breach of contract. ECF Nos. 1,

31. Plaintiff alleges that in January 2017, Plaintiff was induced to purchase the

Series B Preferred stock of Defendant, a privately-held company, based on
Defendant’s material misrepresentations and concealment of material information

relating to its capitalization. ECF No. 31 ¶ 2. Plaintiff alleges that Defendant

represented to Plaintiff that, at the time of Plaintiff’s investment, Defendant had:

(i) conducted a single prior round of financing from outside sources -- a Series A

financing round from friends and family; and (ii) apart from the Series A

financing, Defendant had not conducted any other financing nor issued any other

preferred securities including warrants on preferred shares. Id. Plaintiff alleges

that these representations were false. Id.

             Plaintiff alleges that in September 2016, Defendant conducted a $2.5

million convertible debt financing with an outside venture capital firm, Costella

Kirsch, according to which Defendant issued millions of warrants on Defendant’s

preferred shares (Preferred Warrants). Id. Plaintiff alleges that the Preferred

Warrants entitled Costella Kirsch to receive Series B shares equal to a 3.5% non-

dilutable stake in Defendant and a “6x return” on its investment in connection with

the acquisition of Defendant for $250 million. Id. In contrast, Plaintiff alleges that

its Series B shares were subject to dilution and entitled Plaintiff to only a 2x return

on its investment in connection with the same $250 million acquisition. Id.

             Plaintiff filed this action on September 14, 2018. ECF No. 1.

Defendant filed a Motion to Dismiss on November 16, 2018. ECF No. 20. The

Motion to Dismiss was granted in part and denied in part on February 13, 2019.

                                             2
ECF No. 30. Specifically, the Motion was denied as to Plaintiff’s state law breach

of contract claim and granted with leave to amend as to Plaintiff’s federal and state

law securities claims and state law fraud claim. Id. Plaintiff filed its Amended

Complaint on March 12, 2019, reasserting its claims for violations of federal and

state securities laws and state common law claims for fraud and breach of contract.

ECF No. 31.

              Defendant filed its second Motion to Dismiss on April 9, 2019. ECF

No. 43. In the second Motion to Dismiss, Defendant only asks for the Court to

dismiss Plaintiff’s federal and state law securities claims and state law fraud claim.

Id. Defendant does not seek dismissal of Plaintiff’s state law breach of contract

claim. Id. A hearing was held on the second Motion to Dismiss on June 14, 2019.

ECF No. 56. The court directed the parties to file supplemental briefing, which is

due by July 15, 2019, and stated that the Court will reserve ruling on the second

Motion to Dismiss until after the supplemental briefing is complete. ECF No. 57.

Trial is set for March 2020. ECF No. 38.

                                    DISCUSSION

              In the present Motion, Plaintiff asks the Court to “confirm” its right to

conduct discovery on its state law breach of contract claim. ECF No. 48. Plaintiff

argues that the automatic discovery stay under the Private Securities Litigation

Reform Act (PSLRA) does not prevent discovery on a state law claims like

                                           3
Plaintiff’s contract claim. Id. Alternatively, Plaintiff argues that even if the

PSLRA stay applies to its breach of contract claim, the Court should allow

discovery to proceed because Plaintiff will be unduly prejudiced. Id. Defendant

opposes any discovery and argues that the PSLRA’s automatic stay of discovery

prevents all discovery in this action until the second Motion to Dismiss is resolved.

ECF No. 51.

              The PSLRA creates heightened pleading requirements for private

securities fraud actions. Under the heading “[s]tay of discovery,” the PSLRA

provides:

      In any private action arising under this chapter, all discovery and other
      proceedings shall be stayed during the pendency of any motion to dismiss,
      unless the court finds upon the motion of any party that particularized
      discovery is necessary to preserve evidence or to prevent undue prejudice to
      that party.

15 U.S.C. § 78u–4(b)(3)(B).

              The Ninth Circuit has held that “[t]he common sense reading of the

PSLRA’s plain language ‘all discovery and other proceedings shall be stayed’ is

that no litigant shall take any steps in pursuit of discovery during the pendency of

any motion to dismiss.” Petrie v. Elec. Game Card, Inc., 761 F.3d 959, 968 (9th

Cir. 2014). The Ninth Circuit has held that its decisions “make[] clear that no

discovery may proceed until the court has sustained the legal sufficiency of a

complaint.” Id. (citing SG Cowen Sec. Corp. v. U.S. Dist. Court for N. Dist. of

                                           4
Cal., 189 F.3d 909, 912-13 (9th Cir. 1999)).

             The purpose of the PSLRA discovery stay is to avoid the

“unnecessary imposition of discovery costs on defendants.” SG Cowen, 189 F.3d

at 911 (citations omitted). “‘Congress clearly intended that complaints in these

securities actions should stand or fall based on the actual knowledge of the

plaintiffs rather than information produced by the defendants after the action has

been filed.’” Id. at 912 (quoting Medhekar v. U.S. Dist. Ct. for N. Dist. of Cal., 99

F.3d 325, 328 (9th Cir. 1996)).

             1. The PSLRA’s Discovery Stay Applies to this Entire Action

             Plaintiff argues that the PSLRA’s discovery stay only applies to

Plaintiff’s fraud-related claims and does not apply to Plaintiff’s state law breach of

contract claim. ECF No. 48. Plaintiff’s Amended Complaint contains federal and

state securities claims as well as a state law breach of contract claim against

Defendant. ECF No. 31. Specifically, Plaintiff alleges that Defendant “breached

the representations and warranties in the Subscription Agreement by failing to

make available or otherwise disclosing to Plaintiff all information reasonably

available to [Defendant], including the Costella Warrants and the Series A-2

Preferred Warrants and their terms, that Plaintiff requested to assist it in deciding

whether to invest.” ECF No. 31 ¶ 69. Plaintiff alleges the same underlying

conduct to support Plaintiff’s federal securities claims. Id. ¶¶ 54-56. Specifically,

                                           5
Plaintiff alleges that Plaintiff violated Section 10(b) of the Exchange Act and Rule

10b-5 by, among other things, failing “to disclose to Plaintiff the existence and the

terms of the Preferred Warrants.” Id. ¶ 55.

             Plaintiff argues that the PSLRA’s discovery stay does not apply to its

breach of contract claim for two reasons. Plaintiff first contends that diversity in

his state breach of contract claim provides an “independent basis” for subject

matter jurisdiction. Plaintiff then argues that the PSLRA’s discovery stay does not

apply because Plaintiff’s breach of contract claim survived the first Motion to

Dismiss and the pending, second Motion to Dismiss does not seek dismissal of the

breach of contract claim. The Court rejects both of Plaintiff’s arguments.

             First, the Court is unpersuaded that the PSLRA’s discovery stay does

not apply because Plaintiff argues that its breach of contract claim has an

independent basis for jurisdiction. The PSLRA stay provision states that it applies

“actions,” not just claims, “arising under [federal securities laws].” See 15 U.S.C.

§ 78u–4(b)(3)(B). The broad language of the statute reads that “all discovery” is

stayed pending “any motion to dismiss.” Id. (emphasis added). The Ninth Circuit

too has emphasized the broad scope of the automatic stay: “no litigant shall take

any steps in pursuit of discovery during the pendency of any motion to dismiss.”

Petrie, 761 F.3d at 968 (emphasis added); see also SG Cowen, 189 F.3d at 912-13

(holding that discovery shall proceed “only after the court has sustained the legal

                                           6
sufficiency of a complaint”).

             The Ninth Circuit has rejected the argument that the PSLRA’s

discovery stay did not apply to pendant state law claims. See SG Cowen, 189 F.3d

at 913 n.1 (9th Cir. 1999). In SG Cowen, the Court held that the district court

correctly explained that the PSLRA’s discovery stay “would be rendered

meaningless if securities plaintiffs could circumvent the stay simply by asserting

pendent state law claims in federal court in conjunction with their federal law

claims.” Id. The facts underlying Plaintiff’s breach of contract claim are the same

as those underlying the claims for securities violations. See ECF No. 31. While

Plaintiff’s state breach of contract claim here is not a pendant claim, 1 the Court

finds that the independent jurisdiction of the state claims does not affect the clear

legislative intent of the PSLRA’s discovery stay.

             Plaintiff relies heavily on a district court case from the Southern

District of New York, Tobias Holdings, Inc. v. Bank United Corp., 177 F. Supp. 2d

162 (S.D.N.Y. 2001). In that case, the district court denied Defendant’s motion for

a discovery stay under the PSLRA because the state law claims alleged in the same

action did not “mirror” the federal securities law claims. Id. This decision is

neither controlling nor persuasive. Other district courts in the Ninth Circuit have


      1
         The Ninth Circuit has not addressed the precise circumstances of this case,
that is, where plaintiff has asserted a state law claim with an independent basis for
jurisdiction and that state claim is not subject to the pending motion to dismiss.
                                             7
examined the decision in Tobias and have criticized its reasoning. 2 Accordingly,

the PSLRA’s discovery stay applies to the Plaintiff’s entire action, not just the

fraud-related claims.

             Second, the Court is unpersuaded that the PSLRA’s discovery stay

does not apply because Plaintiff’s breach of contract claim survived the first

Motion to Dismiss and the pending second Motion to Dismiss does not seek

dismissal of the breach of contract claim. Plaintiff’s argument contradicts the plain

language of the statute that stays “all discovery” pending “any motion to dismiss.”

See 15 U.S.C. § 78u–4(b)(3)(B) (emphasis added). And, again, the Ninth Circuit

has held that the automatic stay means that “no litigant shall take any steps in

pursuit of discovery during the pendency of any motion to dismiss.” Petrie, 761

F.3d at 968 (emphasis added). Accordingly, the Court finds that all discovery is

stayed pending the resolution of Defendant’s pending motion to dismiss.




      2
         See, e.g., Salameh v. Tarsadia Hotels, No. 09CV2739 DMS (BLM), 2012
WL 12941995, at *4 (S.D. Cal.) (holding that “the approach adopted in [Tobias]
and similar cases, where discovery was allowed to proceed in pendent state claims,
has been rejected in the Ninth Circuit”) (citing SG Cowen, 189 F.3d at 913 n.1); In
re Gilead Sciences, No. C 03-4999 MJJ, 2004 WL 3712008, at *2-*4 (N.D. Cal.)
(rejecting the reasoning in Tobias in considering whether to stay a state court
action under the Securities Litigation Uniform Standards Act of 1998 (SLUSA)
because “[t]he [Tobias] court failed to consider how parallel state actions, even
those involving non-fraud claims, could result in discovery that would assist the
federal plaintiffs in meeting the heightened pleading standard under the PSLRA”).
                                          8
             2. Plaintiff Has Not Shown that it is Entitled to Relief from the

PSLRA Discovery Stay

             Plaintiff alternatively argues that, even if the PSLRA’s discovery stay

applies, the Court should allow Plaintiff to proceed with the discovery that it has

served. ECF No. 48. The PSLRA’s discovery stay provides that the Court may

allow discovery only if “particularized discovery is necessary to preserve evidence

or to prevent undue prejudice to that party.” 15 U.S.C. § 78u–4(b)(3)(B). Here,

Plaintiff argues that it will be unduly prejudiced if it not allowed to proceed with

discovery. ECF No. 48 at 19-20; ECF No. 53 at 16-21. Defendant argues that

Plaintiff has failed to show that its discovery requests are particularized and has

failed to demonstrate undue prejudice. ECF No. 51 at 23-29.

             “[C]ourts often deny a plaintiff’s request to lift the PSLRA discovery

stay if the discovery request is broad or lacks specificity.” M & M Hart Living Tr.

v. Glob. Eagle Entm't, Inc., No. CV 17-1479 PA (MRWX), 2017 WL 5642326, at

*3 (C.D. Cal.) (citing cases). Here, Plaintiff requests twenty-four categories of

documents to include: (i) all documents related to Defendant’s efforts to raise

funds; (ii) all security agreements; (iii) all board meeting minutes regarding stock

issuances; (iv) all communications between Plaintiff and Defendant; (v) all

information provided to Plaintiff related to stock offerings; (vi) all disclosures

                                           9
made to Plaintiff; and, (vii) all agreements and communications between Costella

Kirsch and Defendant. See ECF No. 48-4. This discovery is not “particularized”

to Plaintiff’s breach of contract claim and is the type of discovery that the PSLRA

discovery stay is intended to prevent.

             Further, Plaintiff has failed to demonstrate that it will be unduly

prejudiced if it is not allowed to conduct the requested discovery. The Court has

indicated that it will issue its decision on the second Motion to Dismiss after the

supplemental briefing is completed. This action has been pending for less than a

year. The parties indicated during the hearing that amendments to the pleadings

may be filed following the district court’s order. Even if the current March 2020

trial date is continued, Plaintiff has not demonstrated that a trial continuance would

be unduly prejudicial. See Fosbre v. Las Vegas Sands Corp., No. 2:10-CV-00765-

KJD, 2012 WL 5879783, at *4 (D. Nev.) (finding that “the interruption in the

discovery process that results from the filing of the Second Amended Complaint

and the motion to dismiss in response thereto” was not sufficient to justify lifting

the PSLRA stay). The Court finds that Plaintiff has failed to show that discovery

is necessary to prevent undue prejudice.

             3. The Court Declines to Order Immediate Discovery as

Requested at the Hearing

             At the hearing, Plaintiff’s counsel argued for the first time that

                                           10
Plaintiff is entitled to an order from the Court directing Defendant to produce the

requested documents as soon as the district court issues its order on the second

Motion to Dismiss. The discovery at issue was served on March 29, 2019. ECF

No. 42. Defendant filed the second Motion to Dismiss eleven days later on April

9, 2019. See ECF No. 43. Because this Court finds that the PSLRA’s discovery

stay applies, Defendant’s obligation to respond to the discovery requests has been

stayed since April 9, 2019. Accordingly, the time for Defendant to respond to the

discovery requests has not expired and there is no basis to compel Defendants to

produce documents.

                                  CONCLUSION

             The Court DENIES Plaintiff’s Motion for an Order Confirming Its

Right to Conduct Discovery on Its Breach of Contract Claim.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, JULY 2, 2019




RSMCFH, LLC vs. FAREHARBOR HOLDINGS, INC.; CIV. NO. 18-00348 LEK-
WRP; ORDER DENYING PLAINTIFF’S MOTION FOR AN ORDER
CONFIRMING ITS RIGHT TO CONDUCT DISCOVERY ON ITS BREACH OF
CONTRACT CLAIM


                                         11
